DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 2, and 4-21 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 11, and 21, the term "unacceptable level of an effect of the neurostimulation" in claims 1, 11, and 21 is a relative term which renders the claim indefinite.  The term "unacceptable level of an effect of the neurostimulation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Indefiniteness of the independent claims render the dependent claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2015/0088223), hereinafter “Blum”, in view of Blum et al. (US 8,326,433), “Blum’433”.
Re Claim 1, Blum discloses a system for delivering neurostimulation to tissue of a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user (claim 22), the system comprising:
a programming control circuit configured to program the stimulation device for delivering the neurostimulation according to a pattern of neurostimulation pulses defined by one or more stimulation waveforms (para. [0029]-[0031], [0042]); and 
a stimulation control circuit configured to determine the pattern of neurostimulation pulses with the one or more stimulation waveforms constrained by one or more thresholds each being a limit for a parameter of waveform parameters defining the one or more stimulation waveforms (para. [0029]), the stimulation control circuit including threshold circuitry configured to receive one or more known values of the one or more thresholds and to determine needed values of the one or more thresholds by executing an algorithm allowing for prediction of the needed values of the one or more thresholds based on the one or more known values (para. [0030], the analyzed shape parameters can be 
Blum is silent regarding the one or more thresholds including one or more maximum values corresponding to an unacceptable level of an effect of the neurostimulation. 
Blum’433 discloses a system for delivering neurostimulation to tissue of a patient using a stimulation device (abstract) and discloses a stimulation control circuit configured to determine the pattern of neurostimulation pulses with the one or more stimulation waveforms constrained by one or more thresholds each being a limit for a parameter of waveform parameters defining the one or more stimulation waveforms, the one or more thresholds including one or more maximum values corresponding to an unacceptable level of an effect of the neurostimulation (col. 31 discloses using a waveform with a specified maximum amplitude in order to activate a predicted volume of tissue. The claim limitation “unacceptable level of an effect of the neurostimulation” can be interpreted as beyond a predicted volume of tissue for activation. col. 31 also discloses that different pulse parameters may be selected from amplitude, pulse widths, and frequencies where the VOA is calculated based on the amplitude or total amount of charge delivered at that time; col. 4 discloses delivering an electrical stimulation; calculating a VOA; receiving at least one of a benefit and a side effect from the electrical stimulation; registering at least one of the side effect and the benefit with the VOA. The at least one of the side effect and the benefit may be received as user input via a user interface of the system. Physician may observe and enter into the system certain side effects resulting from a stimulation using a certain set of stimulation parameters). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blum, by configuring the one or more thresholds to include one or more maximum values 
Re Claim 2, Blum discloses that the pattern of neurostimulation pulses comprises the one or more stimulation waveforms and one or more stimulation fields each defined by a set of active electrodes through which one or more neurostimulation pulses of the pattern of neurostimulation pulses are delivered to the patient, and the stimulation control circuit comprises waveform composition circuitry configured to determine the one or more stimulation waveforms and the one or more stimulation fields (para. [0029], [0031]), and the threshold circuitry is further configured to receive the one or more known values of the one or more thresholds for each stimulation field of the one or more stimulation fields and to determine the needed values of the one or more thresholds for the each stimulation field (para. [0029], [0031], [0035]-[0038], fig. 3, system can output a VOA based on thresholds determined for fibers, [0046], [0048], [0051], system determining grid size of the desired threshold to form the VOA). 39 Attorney Docket No. 6279.267US1Client Ref. 17-0562US01  
Re Claim 4, Blum discloses that the threshold circuitry is configured to determine one or more thresholds of a first parameter selected from the waveform parameters for one or more given values or one or more value ranges of one or more second parameters selected from the waveform parameters (para. [0040], [0041], [0042]).  
Re Claim 7, Blum discloses that the first parameter is a pulse amplitude, the second parameter is a pulse width, and the threshold circuitry comprises amplitude threshold circuitry configured to determine an amplitude threshold of the one or more thresholds, the amplitude threshold being a limit for the pulse amplitude for each given value or value range of the pulse width (para. [0041], [0042]).  
Re Claim 10, Blum discloses that the stimulation device comprises an implantable stimulation device configured to deliver the neurostimulation and control the delivery of the neurostimulation using a plurality of stimulation parameters (para. [0053]), and further comprising a programmer including the 
Re Claim 11, Blum discloses a method for delivering neurostimulation to a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user (para. [0029]-[0031], [0040]-[0042]), the method comprising:
determining one or more thresholds each being a limit for a parameter of waveform parameters defining one or more stimulation waveforms (para. [0030]), the determination of the one or more threshold including: 
receiving one or more known values of one or more thresholds (para. [0030]); and 
determining needed values of the one or more thresholds by executing an algorithm allowing for prediction of the needed values of the one or more thresholds based on the one or more known values; determining the one or more stimulation waveforms using constraints including the determined one or more thresholds (para. [0030]);  
determining a pattern of neurostimulation pulses including the determined one or more stimulation waveforms (para. [0029]); and 
programming the stimulation device for delivering the neurostimulation according to the determined pattern of neurostimulation pulses (para. [0029], [0053], claim 22, claims 39-42).  
Blum is silent regarding the one or more thresholds including one or more maximum values corresponding to an unacceptable level of an effect of the neurostimulation. 
Blum’433 discloses a system for delivering neurostimulation to tissue of a patient using a stimulation device (abstract) and discloses a stimulation control circuit configured to determine the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blum, by configuring the one or more thresholds to include one or more maximum values corresponding to an unacceptable level of an effect of the neurostimulation, as taught by Blum’433, for the purpose of making a stimulation protocol for creation of a VOA (col. 31). 
Re Claim 21, Claim 21 is rejected under substantially the same basis as Claim 11. Blum also discloses that the method steps can be performed by different terminals/processors (para. [0031], [0029], [0030]). 
Re Claim 12, Blum discloses determining the one or more known values of one or more thresholds by measuring from the patient (para. [0011], [0020], [0021], [0022]).41 Attorney Docket No. 6279.267US1Client Ref. 17-0562US01  
Re Claim 13, Blum discloses determining the algorithm for the patient using information including data collected from the patient (para. [0011], [0020], [0021], [0022], [0029]-[0031]).  
Re Claim 14, Blum discloses determining one or more stimulation fields each defined by a set of active electrodes through which one or more neurostimulation pulses of the pattern of neurostimulation pulses are delivered to the patient, the set of active electrodes selected from the plurality of electrodes, wherein receiving the one or more known values of one or more thresholds comprises receiving the one or more known values of one or more thresholds for each stimulation field of the one or more stimulation fields, and determining the needed values of the one or more thresholds comprises determining the needed values of the one or more thresholds for the each stimulation field (para. [0029], system determine, for each of a plurality of fibers, the shape parameters for the input stimulation parameter and obtain the threshold corresponding to the shape parameters using the function. The system can then output a VOA based on the thresholds determined for those fibers, [0031], [0032], fig. 3).39 Attorney Docket No. 6279.267US1Client Ref. 17-0562US01    
Re Claim 15, Blum discloses that the one or more neurostimulation pulses each have an overall current amplitude, the one or more stimulation fields are each further defined by a fractionalization assigning a fraction of the overall current amplitude to each electrode of the set of active electrodes, and determining the one or more stimulation fields comprises determining the fractionalization for each of the one or more stimulation fields (abstract, [0031], [0032], [0034], [0040], [0048]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2015/0088223), hereinafter “Blum”, as modified by Blum et al. (US 8,326,433), “Blum’433”, and further in view of Carcieri et al. (US 2016/0030749), hereinafter “Carcieri”. 
Re Claim 9, Blum discloses the claimed invention substantially as set forth in claims 1 and 7. 

	Blum is silent regarding the amplitude threshold circuitry configured to determine needed values of the amplitude threshold using a relationship between the pulse amplitude and the pulse width, the relationship including a strength-duration curve.40 Attorney Docket No. 6279.267US1Client Ref. 17-0562US01  
	However, Carcieri discloses a system for delivering neurostimulation to tissue of a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user (abstract) and teaches amplitude threshold circuitry configured to determine needed values of the amplitude threshold using a relationship between the pulse amplitude and the pulse width, the relationship including a strength-duration curve (para. [0023], [0094], [0095], [0097], [0098], [0100], [0101], [0102]).40
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blum, by configuring the amplitude threshold circuitry to determine needed values of the amplitude threshold using a relationship between the pulse amplitude and the pulse width, the relationship including a strength-duration curve, as taught by Carcieri, for the purpose of finding and using a set of pulse width and amplitude that is more electrically efficient than others of the sets even though they are electrically equivalent (para. [0094], [0095], [0101], [0102])

Allowable Subject Matter
Claims 5, 6, 8, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/V.V.H./
Vynn Huh, May 27, 2021Examiner, Art Unit 3792          



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792